

113 HR 3141 IH: Biometric Exit Improvement Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3141IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mrs. Miller of Michigan (for herself, Ms. Loretta Sanchez of California, Mr. McCaul, Mr. Thompson of Mississippi, Ms. Jackson Lee, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Secretary of Homeland Security to establish a biometric exit data system, and for other purposes.1.Short titleThe Act may be cited as the Biometric Exit Improvement Act of 2013.2.Biometric exit data system(a)EstablishmentThe Secretary of Homeland Security shall—(1)not later than 180 days after the date of the enactment of this Act, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an implementation plan to establish a biometric exit data system in accordance with section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—(A)an estimate of the time needed to establish such a system;(B)an estimate of operational and maintenance costs of such a system;(C)staffing and personnel requirements of such a system;(D)an assessment of the training programs necessary to establish such a system;(E)an assessment of how such a system will affect wait times; and(F)information received after consultation with private sector stakeholders;(2)not later than two years after the date of the enactment of this Act, establish a biometric exit data system at—(A)the ten United States airports that support the highest volume of international air travel, as determined by available Federal flight data; and(B)the ten United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and(3)not later than three years after the date of the enactment of this Act, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report, in accordance with subsection (d), that analyzes the effectiveness of the biometric exit data system referred to in paragraph (1) at the ten international airports and ten international seaports described in paragraph (2).(b)Implementation(1)Pilot program for non-pedestrian outbound traffic(A)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on non-pedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern border and at at least one land port of entry on the northern border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:(i)The feasibility of implementing biometric exit data systems at land ports of entry nationwide.(ii)The infrastructure required to carry out clause (i).(iii)The effects of such pilot program on legitimate travel and trade.(iv)The effects of such pilot program on wait times for such non-pedestrian traffic.(B)GAO reviewNot later than 30 days after the conclusion of the pilot program under subparagraph (A), the Secretary of Homeland Security shall submit the results of the determinations made pursuant to such subparagraph to the Government Accountability Office for review. Not later than 90 days after the Government Accountability Office receives such results, the Comptroller General of the United States shall submit to the Secretary of Homeland Security and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of such results.(C)OperationNot later than 90 days after receiving the GAO review referred to in subparagraph (B), the Secretary of Homeland Security shall, based on such review and the results of the determinations under subparagraph (A), submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to implement a biometric exit data system at all land ports of entry for non-pedestrian outbound traffic.(2)At land ports of entry for pedestriansNot later than three years after the date of the enactment of this Act, the Secretary of Homeland Security shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of pedestrians.(3)At air and sea ports of entryNot later than five years after the date of the enactment of this Act, the Secretary of Homeland Security shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry.(c)Effects on air, sea, and land transportationThe Secretary of Homeland Security, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of passengers or cargo in air, sea, or land transportation.(d)DeterminationIn making the analysis required under subsection (a)(3), the Secretary of Homeland Security shall consider the effects of the collection of biometric data under this section on wait time for air and sea travelers and any other significant disruption to the movement of passengers or cargo in air or sea transportation.(e)Termination of proceedingNotwithstanding any other provision of law, the Secretary of Homeland Security shall, on the date of the enactment of this Act, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure, issued on April 24, 2008 (73 C.F.R. 22065; DHS Docket No. 2008–0039).(f)ScopeThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data for all categories of individuals who are required to provide biometric entry data.(g)Collection of dataThe Secretary of Homeland Security may not require any non-Federal person to collect biometric data pursuant to the biometric exit data system established under this section, except through a contractual agreement.